On Remand
Per Curiam.
The matter is again returned to us by remand from the Michigan Supreme Court, 402 Mich 546; 266 NW2d 148 (1978). The order of the Supreme Court reversed the decision of this Court, and reinstated the judgment for the plaintiff. Plaintiff had, by jury verdict, received an award of $27,000 for lost profits.
The Supreme Court, in reinstating the judgment on the verdict, ordered that the matter be remanded to the Court of Appeals for "consideration of issues not reached in its earlier decisions”. The opinion of the Supreme Court emphasized that its earlier decision in Fera v Village Plaza, Inc, 396 Mich 639; 242 NW2d 372 (1976), held that lost profits could be recoverable where plaintiffs’ proofs were sufficient to support the jury verdict.
The Court further found that reasonable minds could disagree as to the adequacy of plaintiff’s proof as to lost profits, and that we improperly invaded the jury’s determination of fact.
Given this background, we are hard put to determine what issues raised by the parties were not resolved, either by the jury’s verdict or the opinion of the Supreme Court.
The only possible area of doubt could be that of the measure of damages to be awarded. In Allen v *112Michigan Bell Telephone Co, 61 Mich App 62, 68; 232 NW2d 302 (1975), lv den 395 Mich 793 (1975), we said:
"The object of the measure of damages in a breach of contract suit is to place the injured party in as good a position as he would have been in if the promised performance had been rendered.”
A review of the record shows that the trial judge’s instructions, approved by the Supreme Court in this matter, adequately resolved the question.
Accordingly, we affirm the judgment of the trial court and assess costs to the plaintiff appellee.